Order entered July 19, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00806-CR
                                      No. 05-16-00807-CR
                                      No. 05-16-00808-CR

                          JALEN DEMARCUS FISHER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F12-34701-T, F12-62676-T, F15-76192-T

                                           ORDER
       Appellant’s July 14, 2016 motions to deem his notices of appeal sufficient and timely or

to extend the time to file the notices of appeal are DENIED AS MOOT.

       The record shows the judgments were signed on June 3, 2016. Because the filing

deadline for the notices of appeal fell on a holiday weekend, the deadline was extended to July 5,

2016. See TEX. R. APP. P. 4.1(b). The envelope containing appellant’s notices of appeal was

postmarked on June 30, 2016. The notices of appeal were filed in the trial court on July 6, 2016.

The notices of appeal were therefore timely filed. See TEX. R. APP. P. 9.2(b).


                                                      /s/   ADA BROWN
                                                            JUSTICE